DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 12, and 19, the prior art of record does not teach or suggest an electro-active lens comprising a substantially transparent substrate; a plurality of electrodes disposed on the substrate; a first curved resistive bridge connecting a first electrode and a second electrode in the plurality of electrodes; a second curved resistive bridge connecting the second electrode to a third electrode; an electro-active material on a surface of the substrate and responsive to a voltage of the plurality of electrodes; wherein the first curved resistive bridge has a first and a first length and the second curved resistive bridge has a second width and a second length, and at least one of the second width or the second length is different than the first width or the first length, respectively, in combination with the remaining features recited in the claim.
The prior art of Bos (US 2014/0132904 A1) discloses an electro-active lens comprising a substantially transparent substrate; a plurality of electrodes disposed on the substrate; a first curved resistive bridge connecting a first electrode and a second electrode in the plurality of electrodes; a second curved resistive bridge connecting the second electrode to a third electrode; an electro-active material on a surface of the substrate and responsive to a voltage of the plurality of electrodes (Bos, Figures 1-2). However, Bos fails to disclose a difference between the widths or lengths of the first and second resistive bridges. 
Therefore, Claims 1, 12, and 19 are allowed. Claims 2-11, 13-18 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871